DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 02/28/2022 has been entered. 

Response to Arguments

Applicant's submission filed 02/28/2022 has been fully considered.  Applicant’s arguments regarding the 102 rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 7, 52 - 56, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janson et al. (of record; US 2014/0128798 A1; “Janson”).
This rejection is maintained for the reasons set forth in the Office action mailed 12/02/2021 and for the reasons set forth below.
Applicant argues that Janson discloses specific compositions in Examples 1-8. However, none of the exemplified compositions in Janson are the hypothetical composition identified by the Office comprising hyaluronates or cysteine at a concentration of about 0.1 mg/ml to about 10 mg/ml, titanium dioxide, and a carrier. Further, none of the exemplified compositions in Janson include cysteine or titanium dioxide. Although compositions in Examples 1 and 3-8 contain sodium hyaluronate (Example 1) or hyaluronic acid (Examples 3-8), it is noted that sodium hyaluronate and hyaluronic acid do not contain sulfur and, therefore, are not disulfide bond-forming agents, as alleged by the Office. 
These arguments are not persuasive.  A reference is not limited to its working examples, but must be evaluated for what it fairly teaches to one of ordinary skill in the art.  Further, applicant’s arguments are not commensurate in the scope with the claimed invention because the independent claim is not limited to a composition comprising cysteine.  Finally, a “disulfide bond-forming agent” is a functional limitation.  See MPEP 2173.05(g).  In the instant case, because the composition of Janson has the identical chemical compound cysteine as the claimed composition, the cysteine of Janson is also a “disulfide bond-forming agent”, absent evidence to the contrary.

Claims 1 - 3, 7, 8, 52, 53, and 56 - 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorn-Leeson et al. (of record; US 2012/0259252 A1; “Thorn-Leeson”).
This rejection is maintained for the reasons set forth in the Office action mailed 12/02/2021 and for the reasons set forth below.
Applicant argues that Thorn-Leeson discloses specific compositions in Example 1, the only Example in the application. Example 1 in Thorn-Leeson mentions two commercially available skin treatment creams were used. According to Avon's website, in addition to several inactive ingredients, the active ingredients in the commercial creams are homosalate, octinoxate, oxybenzone, and avobenzone. Example 1 in Thorn-Leeson also describes example non-pilling samples, wherein the ingredients of the samples are listed. None of the compositions in Example 1 in Thorn- Leeson includes N-acetyl-cysteine or silica.
These arguments are not persuasive.  A reference is not limited to its working example, but must be evaluated for what it fairly teaches to one of ordinary skill in the art.  Further, applicant’s arguments are not commensurate in the scope with the claimed invention because the independent claim is not limited to a composition comprising cysteine or silica.  

Conclusion

No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618